Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent to issue a decision in connection with the petitioner’s motion pursuant to CPL 30.30 to dismiss the indictment in a criminal action entitled People v Willie Covington, pending in the Supreme Court, Queens County, under Indictment No. 10534/96, and application by the petitioner for leave to prosecute the proceeding as a poor person.
Upon the petition and papers filed in support of the proceeding and the application, and the papers filed in opposition thereto, it is
Ordered that the application for leave to prosecute the proceeding as a poor person is granted; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed as academic, without costs or disbursements.
The Supreme Court, Queens County, decided the petitioner’s motion on July 31, 1997. Bracken, J. P., Thompson, Pizzuto and Luciano, JJ., concur.